Name: European Council Decision (EU) 2019/584 taken in agreement with the United Kingdom of 11 April 2019 extending the period under Article 50(3) TEU
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  electoral procedure and voting;  Europe
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 101/1 EUROPEAN COUNCIL DECISION (EU) 2019/584 taken in agreement with the United Kingdom of 11 April 2019 extending the period under Article 50(3) TEU THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 50(3) thereof, Whereas: (1) On 29 March 2017, the United Kingdom notified the European Council of its intention to withdraw from the European Union and the European Atomic Energy Community (Euratom) in accordance with Article 50 of the Treaty on the European Union, which applies to Euratom by virtue of Article 106a of the Treaty establishing the European Atomic Energy Community. (2) In accordance with Article 50 TEU, the European Union negotiated with the United Kingdom an agreement setting out the arrangements for its withdrawal, taking account of the framework for its future relationship with the Union. (3) On 25 November 2018, the European Council endorsed the draft Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (Withdrawal Agreement) and approved the Political Declaration setting out the framework for the future relationship between the European Union and the United Kingdom of Great Britain and Northern Ireland. On 11 January 2019, the Council adopted Decision (EU) 2019/274 (1) on the signing of the Withdrawal Agreement (2). (4) According to Article 50(3) TEU, the Treaties are to cease to apply to the withdrawing State from the date of entry into force of the Withdrawal Agreement or, failing that, two years after the notification, unless the European Council, in agreement with the Member State concerned, unanimously decides to extend this period. (5) By letter of 20 March 2019, the United Kingdom submitted a request for an extension of the period provided for in Article 50(3) TEU until 30 June 2019, with a view to finalising the ratification of the Withdrawal Agreement. (6) By Decision (EU) 2019/476 (3), the European Council, in agreement with the United Kingdom, decided to extend the period under Article 50(3) TEU until 22 May 2019 in the event that the House of Commons approved the Withdrawal Agreement by 29 March 2019. If that were not to be the case, the European Council agreed to an extension until 12 April 2019 and specified that it expected the United Kingdom to indicate a way forward before 12 April 2019, for its consideration. (7) The House of Commons did not approve the Withdrawal Agreement by 29 March 2019. (8) By letter of 5 April 2019, the United Kingdom submitted a request for a further extension of the period provided for in Article 50(3) TEU, as extended by the European Council, until 30 June 2019, with a view to finalising the ratification of the Withdrawal Agreement. (9) On 10 April 2019, the European Council agreed to a further extension to allow for the ratification of the Withdrawal Agreement by both Parties. Such an extension should last as long as necessary and, in any event, no longer than 31 October 2019. The European Council also recalled that, under Article 50(3) TEU, the Withdrawal Agreement may enter into force on an earlier date, should the Parties complete their respective ratification procedures before 31 October 2019. Consequently, the withdrawal should take place on the first day of the month following the completion of the ratification procedures or on 1 November 2019, whichever is the earliest. (10) This further extension cannot be allowed to undermine the regular functioning of the Union and its institutions. Furthermore, it will have the consequence that the United Kingdom will remain a Member State until the new withdrawal date, with full rights and obligations in accordance with Article 50 TEU, and that the United Kingdom has a right to revoke its notification at any time. If the United Kingdom is still a Member State on 23-26 May 2019, and if it has not ratified the Withdrawal Agreement by 22 May 2019, it will be under an obligation to hold the elections to the European Parliament in accordance with Union law. In the event that those elections do not take place in the United Kingdom, the extension should cease on 31 May 2019. The European Council takes note of the commitment by the United Kingdom to act in a constructive and responsible manner throughout the extension period in accordance with the duty of sincere cooperation, and expects the United Kingdom to fulfil this commitment and Treaty obligation in a manner that reflects its situation as a withdrawing Member State. To this effect, the United Kingdom shall facilitate the achievement of the Union's tasks and shall refrain from any measure which could jeopardise the attainment of the Union's objectives, in particular when participating in the decision-making processes of the Union. (11) The ongoing mandates of members of institutions, bodies, offices and agencies of the Union nominated, appointed or elected in relation to the United Kingdom's membership of the Union will end as soon as the Treaties cease to apply to the United Kingdom, i.e. on the date of the withdrawal. (12) This extension excludes any re-opening of the Withdrawal Agreement. Any unilateral commitment, statement or other act by the United Kingdom should be compatible with the letter and the spirit of the Withdrawal Agreement, and must not hamper its implementation. Such an extension cannot be used to start negotiations on the future relationship. (13) The European Council will review progress at its meeting in June 2019. (14) As provided for in Article 50(4) TEU, the United Kingdom has not taken part in the discussions of the European Council concerning this decision nor in its adoption. However, as set out in the letter from the Permanent Representative of the UK to the European Union, Sir Tim Barrow of 11 April 2019, it has agreed, in accordance with Article 50(3) TEU, to the extension of the period referred to in that Article and to this decision, HAS ADOPTED THIS DECISION: Article 1 The period provided for in Article 50(3) TEU, as extended by the European Council Decision (EU) 2019/476, is hereby further extended until 31 October 2019. Article 2 This decision shall enter into force on the day of its adoption. This decision shall cease to apply on 31 May 2019 in the event that the United Kingdom has not held elections to the European Parliament in accordance with applicable Union law and has not ratified the Withdrawal Agreement by 22 May 2019. Done at Brussels, 11 April 2019. For the European Council The President D. TUSK (1) Council Decision (EU) 2019/274 of 11 January 2019 on the signing, on behalf of the European Union and of the European Atomic Energy Community, of the Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (OJ L 47 I, 19.2.2019, p. 1). (2) The text of the Withdrawal Agreement attached to Decision (EU) 2019/274 was published in OJ C 66 I, 19.2.2019, p. 1. (3) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1).